  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


TIMOTHY WAYNE WEAKLEY,              )
                                    )
       Petitioner,                  )
                                    )         CIVIL ACTION NO.
       v.                           )           2:19cv162-MHT
                                    )                (WO)
STEVEN T. MARSHALL,                 )
                                    )
       Respondent.                  )

                            OPINION AND ORDER

       This    lawsuit       is    before     the       court     on   the

recommendation of the United States Magistrate Judge

that    the    case   be     transferred    to    the    United    States

District      Court   for    the   Northern      District   of    Alabama

pursuant to 28 U.S.C. § 1631.               There are no objections

to the recommendation.             After an independent and de

novo review of the record, the court concludes that the

magistrate judge’s recommendation should be adopted.

       Accordingly, it is ORDERED as follows:

       (1) The magistrate judge's recommendation (doc. no.

4) is adopted.
    (2) This case is transferred to the United States

District   Court   for   the   Northern     District   of    Alabama

pursuant to 28 U.S.C. § 1631.

    (3) Plaintiff’s motion for change of venue (doc.

no. 3) is left for resolution by the transferee court.

    The    clerk   of    the   court   is    DIRECTED       to   take

appropriate steps to effect the transfer.

    This case is closed in this court.

    DONE, this the 10th day of April, 2019.

                                  /s/ Myron H. Thompson
                               UNITED STATES DISTRICT JUDGE
